Citation Nr: 0511204	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-25 912	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for a back disability, to 
include convexed scoliosis.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The veteran's representative has raised the issue of 
entitlement to service connection for residuals of a shoulder 
separation, also addressed in a May 2001 RO letter.  This 
issue is referred to the RO for initial development and 
adjudication.

The veteran's representative, in written presentation 
submitted to the Board in March 2005, maintains that the 
issue on appeal should more appropriately be identified as 
entitlement to service connection for a low back condition to 
include left convexed scoliosis.  The veteran's 
representative notes that the veteran initially applied for 
service connection for several conditions associated with his 
low back.  In December 1999, the RO originally denied service 
connection for separate issues identified as back pain, left 
convexed scoliosis and diffuse end plate irregularity.  
Thereafter, in May 2001, the RO advised the veteran that his 
previously denied claims would be reviewed.  However, to date 
the only claim adjudicated and appealed is the claim for 
service connection for left convexed scoliosis.  Although the 
RO has characterized the claim as a single issue and has not 
considered the veteran's other low back claims, the Board 
agrees with the veteran's representative that the veteran's 
claims for separate back complaints are intertwined and, for 
purposes of clarity and comprehensiveness, the issue has been 
recharacterized as that shown on the first page of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The record contains no document that satisfies the 
notification requirements of the VCAA for these claims.  As a 
result, corrective action is needed to satisfy those 
requirements.  VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  As such, a VCAA letter must specifically: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004).  

As noted above, the veteran and his representative have not 
been notified of which portion of the evidence he is to 
provide and which part VA will attempt to obtain on his 
behalf.  Likewise, VA has not requested he provide any 
evidence in his possession that pertains to the claim.  
Accordingly, on remand, the agency of original jurisdiction 
must send the veteran a letter advising him of which portion 
of the evidence he is to provide, which part, if any, the 
agency of original jurisdiction will attempt to obtain on his 
behalf, and a request that he provide any evidence in his 
possession that pertains to his claim for service connection 
for a back disorder, to include left convex scoliosis.

VCAA also indicates that VA shall provide a medical 
examination or opinion when necessary to make a decision in a 
claim.  Examinations are necessary where the evidence of 
record contains competent evidence that the claimant has a 
current disability and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  The evidence of record shows the veteran was 
treated for intermittent back complaints during service and 
that he has been treated since his service discharge for 
variously diagnosed lumbar strain, lumbar syndrome and 
idiopathic scoliosis.  Although the veteran was provided a VA 
orthopedic examination in April 2004, there is no indication 
that the examiner reviewed his claims file and the examiner 
did not provide a requested opinion regarding the etiology of 
his current back disability.

In view of the above, this matter is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any currently existing back 
disability, to include left convexed 
scoliosis.  The claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  Based on a review of 
the records contained in the claims file 
and the examination results, the examiner 
is asked to address the following 
questions:

(a) Does the veteran currently have a 
back disorder or residuals thereof, to 
include scoliosis?

(b) If so, is the current disability 
related to the veteran's inservice back 
complaints?

(c) If any currently diagnosed back 
disability is found to be related to the 
veteran's inservice back complaints, is 
it at least as likely as not, that any 
current disability had it's onset or was 
aggravated during the veteran's active 
duty service.

A complete rationale should be given for 
all opinions.  In this regard, opinions 
should be based on examination findings, 
historical records, and medical 
principles.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.


3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the AOJ should again review this 
claim.  The AOJ must provide adequate 
reasons and bases for its determination, 
addressing all issues and concerns that 
were noted in this REMAND.

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




